MEB
F.# 2019R01465

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   CR 21-115 (ENV)
RAYMOND KOHUT,

                       Defendant.

--------------------------X


                 Upon the application of MARK J. LESKO, Acting United States Attorney for the

Eastern District of New York, by Assistant United States Attorney Mark E. Bini, for an order

unsealing the complaint, arrest warrant, order of detention and order setting conditions of release,

and notice of attorney appearance in this matter. (ECF Nos. 1, 2, 5, 10 and 12).

                 WHEREFORE, it is ordered that: (1) the complaint, arrest warrant, order of

detention, order setting conditions of release and notice of attorney appearance in this matter are

unsealed (ECF Nos. 1, 2, 5, 10 and 12); and (2) ECF Nos. 3, 4, 6-9, 11, 13, 14, 15 and 17 shall

remain under seal.


Dated:     Brooklyn, New York
           _________________, 2021




                                              HONORABLE ERIC N. VITALIANO
                                              UNITED STATES DISTRICT COURT JUDGE
                                              EASTERN DISTRICT OF NEW YORK
